COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-161-CV
 
  
AMADO 
RODRIGUEZ                                                             APPELLANT
  
V.
  
JAMES 
STEPHENS AND MARY STEPHENS                                APPELLEES
 
  
----------
 
FROM 
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
May 12, 2005 and June 2, 2005, we notified appellant, in accordance with rule of 
appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 
filing fee was paid.  See Tex. 
R. App. P. 42.3(c).  Appellant has not paid the $125 filing 
fee.  See Tex. R. App. P. 
5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
    
                                                                  PER 
CURIAM
  
   
 
PANEL 
D:   DAUPHINOT, HOLMAN and GARDNER, JJ.
 
DELIVERED: 
June 23, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 Order Regarding Fees Charged in Civil Cases in the Supreme Court 
and the Courts of Appeals, reprinted in Appendix to the Texas Rules of Appellate 
Procedure (Vernon 2002).